 
EXHIBIT 10.1.B
 
APPENDIX I
 
REVOLVING CREDIT LOAN FACILITY
 
Citibank, N.A.
$70,000,000
Barclays Bank PLC
$70,000,000
Credit Suisse AG Cayman Islands Branch
$70,000,000
Deutsche Bank AG New York Branch
$70,000,000
Morgan Stanley Bank, N.A.
$70,000,000
Royal Bank of Scotland plc
$70,000,000
Union Bank, N.A.
$70,000,000
Bank of America, N.A.
$70,000,000
Goldman Sachs Bank USA
$70,000,000
JPMorgan Chase Bank, N.A.
$70,000,000
BNP Paribas
$20,000,000
Crédit Agricole Corporate and Investment Bank
$20,000,000
HSBC Bank USA, National Association
$20,000,000
Société Générale
$20,000,000
Associated Bank, N.A.
$20,000,000

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
As of July 26, 2013
 
PLEDGOR: AES CORP.
             
Legal Name
Jurisdiction of Incorporation
Types of
Shares
Authorized
Shares
Outstanding
Shares
Percentage
 Owned by AES
Certificate
No.
% Pledged
AES Alamitos Development, Inc.
Delaware
Common
10
10
100
2
100
AES Barka Services, Inc.
Delaware
Common
200
200
100
4
65
AES Big Sky, L.L.C.
Virginia
Units
1,000
10
100
1
100
AES CAESS Distribution, Inc.
Delaware
Common
100
100
100
3
65
AES California Management Co., Inc.
Delaware
Common
10
10
100
4
100
AES Canal Power Services, Inc.
Delaware
Common
100
100
100
3
65
AES Cemig Holdings, Inc.
Delaware
Common
100
100
100
4
65
AES Central American Management Services, Inc.
Delaware
Common
100
100
100
3
65
AES Climate Solutions Holdings, LLC
Delaware
Units
1,000
10
100
1
100
AES Columbia Power, LLC
Delaware
Units
1,000
10
100
2
100
AES Connecticut Management, L.L.C.
Delaware
Units
1,000
10
100
2
100
AES DPL Holdings, LLC    
Delaware
Units
1000
10
100
1
100
AES Ecotek Holdings, L.L.C.
Delaware
Units
1,000
10
100
2
100
AES EDC Holding, L.L.C.
Delaware
Units
1,000
10
100
4
65

 
 
1

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
As of July 26, 2013
 
PLEDGOR: AES CORP.
             
Legal Name
Jurisdiction of Incorporation
Types of
Shares
Authorized
Shares
Outstanding
Shares
Percentage
 Owned by AES
Certificate
No.
% Pledged
AES EEO Distribution, Inc.
Delaware
Common
100
100
100
3
65
AES El Faro Generation, Inc.
Delaware
Common
1,000
220
100
4
65
AES Energy Storage Holdings, LLC
Delaware
Units
N/A
10
100
1
100
AES Engineering, Ltd.
Cayman
Ordinary
50,000
1,000
100
6
65
AES GEH, Inc.
Delaware
Units
N/A
100
100
3
65
AES Hawaii Management Company, Inc.
Delaware
Common
10
10
100
5
100
AES Ironwood, Inc.
Delaware
Common
10
10
100
4
100
AES Kalaeloa Venture, L.L.C.
Delaware
Units
1,000
10
100
2
100
AES Keystone, L.L.C.
Delaware
Units
N/A
10
100
2
100
AES King Harbor, Inc.
Delaware
Common
10
10
100
2
100
AES New York Funding, L.L.C.
Delaware
Units
N/A
10
100
2
100
AES Odyssey, L.L.C.
Delaware
Units
1,000
10
100
2
100
AES Oklahoma Holdings, L.L.C.
Delaware
Units
1,000
10
100
2
100
AES Pacific, Inc.
Delaware
Common
10
10
100
1
100

 
 
2

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
As of July 26, 2013
 
PLEDGOR: AES CORP.
             
Legal Name
Jurisdiction of Incorporation
Types of
Shares
Authorized
Shares
Outstanding
Shares
Percentag
 Owned by AES
Certificate
No.
% Pledged
AES Red Oak, Inc.
Delaware
Common
10
10
100
2
100
AES Rio Diamante, Inc.
Delaware
Common
10
10
100
2
65
AES Riverside Holdings, L.L.C.
Delaware
Common
1,000
10
100
2
100
AES Solar Holdings. LLC
Delaware
Units
1,000
100
100
2
65
AES Southland Funding, L.L.C.
Delaware
Units
N/A
10
100
2
100
AES Sparrows Point Holdings, LLC
Delaware
Units
1000
10
100
1
100
AES Stonehaven Holding, Inc.
Delaware
Common
100
100
100
5
65
AES Teal Holding, Inc.
Delaware
Common
100
100
100
3
65
AES Technologies Holdings, LLC
Delaware
Units
1,000
10
100
1
100
AES Texas Funding III, L.L.C.
Delaware
Units
1,000
10
100
4
100
AES Warrior Run Funding, L.L.C.
Delaware
Units
N/A
10
100
2
100
Cavanal Minerals, L.L.C.
Delaware
Common
10
10
100
3
100
IPALCO Enterprises, Inc.
Indiana
Common
290,000,000
89,685,177
100
AES-1
100
AES US Wind Development, L.L.C
Delaware
Units
1,000
10
100
1
100

 

 
 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE I
 
As of July 26, 2013
 
PLEDGOR: AES CORP.
             
Legal Name
Jurisdiction of Incorporation
Types of
Shares
Authorized
Shares
Outstanding
Shares
Percentage
 Owned by AES
Certificate
No.
% Pledged
AES Western Power Holdings, L.L.C
Delaware
Units
1,000
10
100
2
100





PLEDGOR: AES INTERNATIONAL HOLDINGS II, LTD.
         
Legal Name
Jurisdiction of
Incorporation
Types of
Shares
Authorized
Shares
Outstanding
Shares
Percentage
Owned by AES
Certificate
No.
% Pledged
AES El Salvador, Ltd.
Cayman
Ordinary
50,000
1,000
100
5
65

 
 
4

--------------------------------------------------------------------------------

 
 
Schedule II to the
Amended and Restated Credit,
Reimbursement and Exchange Agreement
 
 
ASSIGNED AGREEMENTS
 
 
Grantor
Assigned Agreement
   
The AES Corporation
Tax Sharing Agreement dated as of June 23, 1987 (as amended, supplemented or
modified through the date hereof) among The AES Corporation (formerly known as
Applied Energy Services, Inc.), AES Oklahoma Management Co., Inc., AES Shady
Point, Inc., Combustion Engineering, Inc., and Union Bank of California N.A.
(formerly known as Union Bank), as successor in interest to Security Pacific
National Bank, as agent.
   
The AES Corporation
Tax Sharing Agreement dated as of March 20, 1990 (as amended, supplemented or
modified through the date hereof) among The AES Corporation (formerly known as
Applied Energy Services, Inc.), AES Hawaii Management Company, Inc., AES Hawaii,
Inc. (formerly known as AES Barbers Point, Inc.), and Union Bank of California
N.A. (formerly known as Union Bank), as successor in interest to Security
Pacific National Bank, as agent.
   
The AES Corporation
Tax Sharing Agreement dated as of March 28, 2001 among The AES Corporation,
IPALCO Enterprises, Inc., and each corporation or other entity listed therein.

 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE Ill
 
AES CORP.
 
Non-Pledged Subsidiary
Jurisdiction of
Incorporation
Reason for Exclusion
AES (India) Private Limited
India
Pledge prohibited
AES Americas, Inc.
Delaware
< $3 million
AES Andes Energy, Inc.
Delaware
< $3 million
AES Angel Falls, L.L.C.
Delaware
< $3 million
AES Argentina, Inc.
Delaware
< $3 million
AES Arlington Services, LLC
Delaware
< $3 million
AES Atlantic, Inc.
Delaware
< $3 million
AES Aurora, Inc.
Delaware
< $3 million
AES Bainbridge Holdings, LLC
Delaware
< $3 million
AES Battery Rock Holdings LNG, LLC
Delaware
< $3 million
AES Big Cedar Holdings, LLC
Delaware
< $3 million
AES Brazil, Inc.
Delaware
< $3 million
AES BVI Holdings I, Inc.
Delaware
< $3 million
AES BVI Holdings II, Inc.
Delaware
< $3 million
AES Calgary, Inc.
Delaware
< $3 million
AES Canada, Inc.
Delaware
< $3 million
AES Cartagena Holdings BV
The Netherlands
Pledge prohibited (New holding
company for Cartagena)
AES Cemig Empreendimentos, Inc.
Cayman Islands
Pledge prohibited
AES Central Valley, L.L.C.
Delaware
< $3 million
AES Communications Latin America, Inc.
Delaware
< $3 million
AES Coral, Inc.
Delaware
< $3 million
AES Desert Power, L.L.C.
Delaware
< $3 million
AES Development de Argentina S.A.
Argentina
< $3 million
AES Disaster Relief Fund
Virginia
< $3 million
AES Drax Financing, Inc.
Delaware
< $3 million
AES Ecotek International Holdings, Inc.
Cayman Islands
< $3 million
AES Edelap Funding Corporation, L.L.C.
Delaware
< $3 million
AES Endeavor, Inc.
Delaware
< $3 million
AES Energy and Natural Resources, L.L.C.
Delaware
< $3 million
AES Energy Mexico, Inc.
Delaware
< $3 million
AES Finance and Development, Inc.
Delaware
< $3 million
AES Frontier Development, Inc.
Delaware
< $3 million
AES Gasification Project Holdings, LLC
Delaware
< $3 million
AES Global Insurance Company
Vermont
Pledge prohibited
AES Global Mobility Services, LLC
Delaware
< $3 million
AES GPH Holdings, Inc.
Delaware
< $3 million
AES Highgrove Holdings, L.L.C.
Delaware
< $3 million
AES Huntington Beach Development II, L.L.C.
Delaware
< $3 million
AES Huntington Beach Development, L.L.C.
Delaware
< $3 million
AES India, L.L.C.
Delaware
< $3 million
AES Indiana Holdings, L.L.C..
Delaware
< $3 million
AES International Holdings II, Ltd.
British Virgin Islands
Pledge prohibited
AES Mexico Development, S. de R.L. de C.V.
Mexico
< $3 million
AES Mobile Power Holdings, LLC
Delaware
< $3 million
AES NA Central, L.L.C.
Delaware
< $3 million
AES New Hampshire Biomass, Inc.
New Hampshire
Pledge prohibited
AES North America Development, LLC
Delaware
< $3 million
AES North America Hydro, LLC
Delaware
< $3 million
AES North America Pacific Group SGA, LLC
Delaware
< $3 million
AES Oasis Energy, Inc.
Delaware
< $3 million

 
 
1

--------------------------------------------------------------------------------

 
 
AES Oasis Finco, Inc.
Delaware
Pledge prohibited
AES Oasis Holdco, Inc.
Delaware
Pledge prohibited
AES Oasis Private Ltd.
Singapore
< $3 million
AES Oman Holdings, Ltd.
Cayman Islands
Pledge prohibited
AES Orient, Inc.
Delaware
< $3 million
AES Orissa Distribution Private Limited
India
< $3 million
AES Pacific, L.LC.
Delaware
< $3 million
AES Pakistan Operations, Ltd.
Delaware
< $3 million
AES Parana II Limited Partnership
Cayman Islands
< $3 million
AES Puerto Rico Services, Inc.
Delaware
< $3 million
AES Rio Diamante, Inc.
Delaware
< $3 million
AES Sao Paulo, Inc.
Delaware
< $3 million
AES Services. Inc.
Delaware
< $3 million
AES Silk Road, Inc.
Delaware
< $3 million
AES Songas Holdings, Ltd.
Cayman Islands
Pledge prohibited
AES South American Holdings, Ltd. .
Cayman Islands
Pledge prohibited
AES Somerset 2 Holdings, LLC
Delaware
< $3 million
AES Sparrows Point Holdings, LLC
Delaware
< $3 million
AES Sui, L.L.C.
Delaware
Pledge prohibited
AES Transmission Holdings, LLC
Delaware
< $3 million
AES Transpower Australia Pty Ltd.
Australia
< $3 million
AES Transpower Private Ltd.
Singapore
< $3 million
AES Transpower, Inc.
Delaware
Pledge prohibited
AES UK Power Holdings Limited
United Kingdom
< $3 million
AES UK Power. L.L.C.
Delaware
< $3 million
Health and Welfare Benefit Plans LLC
Delaware
< $3 million
lnversora AES Americas S.A.
Argentina
< $3 million
Mid-Atlantic Express Holdings, L.L.C.
Delaware
< $3 million
TEG/TEP Management, LLC
Delaware
< $3 million
Thermo Fuels Company, Inc.
California
< $3 million

 
 
 
2

--------------------------------------------------------------------------------

 
 
Non-Pledged Subsidiary
Jurisdiction of Incorporation
Reason for Exclusion
     
AES INTERNATIONAL HOLDINGS II, LTD
         
AES Argentina Investments, Ltd.
Cayman Islands
Pledge Prohibited
AES Bandeirante, Ltd.
Cayman Islands
<$3 million
AES Forca Empreendimentos Ltda
Brazil
Pledge Prohibited
AES Forca, Ltd.
Cayman Islands
Pledge Prohibited
AES Holanda Holdings C.V.
The Netherlands
<$3 million
AES Holdings Brasil Ltda.
Brazil
Pledge Prohibited
AES lntercon II, Ltd.
Cayman Islands
Pledge Prohibited
AES lnterenergy, Ltd.
Cayman Islands
Pledge Prohibited
AES Merida Management Services, S. de R.L. de C.V.
Mexico
<$3 million
AES Pak Gen Holdings, Inc.
Mauritius
Pledge Prohibited
AES Pak Holdings, Ltd.
British Virgin Islands
<$3 million
AES Pakistan Holdings
Mauritius
<$3 million
AES Peru S.R.L.
Peru
<$3 million
AES Pirin Holdings, Ltd.
Cayman Islands
<$3 million
AES Santa Ana, Ltd.
Cayman Islands
<$3 million
AES Santa Branca, Ltd.
Cayman Islands
<$3 million
AES Servicios Electricos Limitada de Capital Variable
El Salvador
<$3 million
AES South Point, Ltd.
Cayman Islands
<$3 million
AES Tiete SA
Brazil
Pledge Prohibited
AES Yucatan, S. de R.L. de C.V.
Mexico
<$3 million
CCS Telecarrier
Cayman Islands
<$3 million


 
 
3

--------------------------------------------------------------------------------

 
 
SCHEDULE IV: EXCLUDED AES ENTITIES
As of July 26, 2013
 
BRAZIL
AES Americas International Holdings, Limited
AES Bandierante Ltd.
AES Brasil Ltda.
AES Brazilian Holdings, Ltd.
AES Brazil International Holdings, Limited
AES Cayman Guaiba, Ltd.
AES Cayman I
AES Cayman Pampas, Ltd.
AES Cemig Empreendimentos, Inc.
AES Cemig Holdings, Inc.
AES Communications Rio de Janeiro S.A.
AES Communications Latin America, Inc.
AES Com Sul Ltda.
AES Eletrolight, Ltd.
AES Elpa S.A.
AES Energia I, Ltd.
AES Energia II, Ltd.
AES Florestal Ltda.
AES Forca Ltd.
AES Guaiba II Empreendimentos Ltda.
AES Holdings Brasil, Ltda.
AES Infoenergy Ltda.
AES Intercon II, Ltd.
AES Interenergy, Ltd.
AES International Holdings III, Ltd.
AES Minas PCH Ltda.
AES Mineral Ltda.
AES Pasadena, Inc.
AES Rio PCH Ltda.
AES Santa Branca I, Ltd.
AES Santa Branca II, Ltd.
AES SEB Holdings, Ltd
AES South American Holdings, Ltd.
AES Sul Distribuidora Gaucha de Energia S.A.
AES Termo Bariri Ltda.
AES Termosul Empreendimentos Ltda.
AES Termosul I, Ltd.
AES Termosul II, Ltd.
AES Tiete Holdings Ltd.
AES Tiete Participacoes S.A.
AES Trade I, Ltd.
AES Trade II, Ltd.
AES Transgas I, Ltd.
AES Treasure Cove, Ltd.
AES Uruguaiana Empreedimentos S.A.
AES Uruguaiana, Inc.
Cayman Energy Traders
 
 
1 of 3

--------------------------------------------------------------------------------

 
 
SCHEDULE IV: EXCLUDED AES ENTITIES
As of July 26, 2013
 
Companhia Brasiliana de Energia
Companhia de Gas de Minas Gerais, S.A.
AES Tiete S.A.
Eletropaulo Metropolitana Eletricidade de Sao Paulo S.A.
Eletropaulo Telecomunicacoes, Ltda.
Southern Electric Brazil Participacoes, Ltda.


ARGENTINA
AES Alicura Holdings S.C.A.
AES Andes Energy, Inc.
AES Angel Falls, L.L.C.
AES Argentina Generacion S.A.
AES Argentina Holdings, S.C.A.
AES Argentina Investments, Ltd.
AES Argentina Operations, Ltd.
AES Argentina, Inc.
AES Asociados S.A.
AES Caracoles III, L.P.
AES Caracoles S.R.L.
AES Development de Argentina S.A.
AES Edelap Funding Corporation, L.L.C.
AES Electroinversora Espana S.L.
AES Enercom S.R.L.
AES Energy, Ltd.
La Plata I Empreendimentos Ltda.
La Plata II Empreendimentos Ltda.
AES Ocean Springs, Ltd.
AES Operadora S.A.
AES Parana Gas S.A.
AES Parana Holdings, Ltd.
AES Parana II Limited Partnership


AES Parana Operations S.R.L.
AES Parana Propiedades S.A.
AES Parana S.C.A.
AES Parana Uruguay S.R.L.
AES Platense Investments Uruguay S.R.L.
AES Rio Diamate, Inc.
AES San Nicolas Holding Espana, S.L.
AES San Nicolas, Inc.
AES South Point, Ltd.
AESEBA S.A.
Asociados de Electricidad, S.A.
B.A. Services S.R.L
Camille, Ltd.
Central Termoelectrica Guillermo Brown S.A.
CMS Generation San Nicolas Company
Energen S.A.
 
 
2 of 3

--------------------------------------------------------------------------------

 
 
SCHEDULE IV: EXCLUDED AES ENTITIES
As of July 26, 2013
 
Gasoducto GasAndes Argentina S.A.
Gener Argentina S.A.
InterAndes, S.A.
Inversora AES Americas Holdings Espana, S.L.
Inverorsa de San Nicolas S.A.
Inversora AES Americas, S.A.
La Plata II, Ltd.
La Plata Partners L.P.
Shazia S.R.L.
TermoAndes S.A.


 
3 of 3

--------------------------------------------------------------------------------

 
 
SCHEDULE 5.15: EXISTING AGREEMENTS WITH AFFILIATES




None.
 
 
 

--------------------------------------------------------------------------------

 
 
AMENDED SCHEDULE V: QUALIFIED HOLDING COMPANIES
 
AES Argentina Holdings S.C.A.
AES Baltic Holdings BV
AES Barka Services 1 (Cayman) Ltd.
AES Barka Services 2 (Cayman) Ltd.
AES Barka Services 1 (Mauritius) Ltd.
AES Barka Services 2 (Mauritius) Ltd.
AES Brazilian Holdings, Ltd.
AES Bridge I Ltd.
AES Bridge II Ltd.
AES Canal Power Services, Inc.
AES Cayman Island Holdings, Ltd.
AES Cemig Empreendimentos, Inc.
AES Cemig Empreendimentos II, Ltd.
AES Central American Mgmt Services, Inc.
AES Chaparron I, Ltd.
AES Chaparron II, Ltd.
AES Chigen Holdings Ltd.
AES Communications Latin America, Inc.
AES Denmark GP Holding I ApS
AES Denmark GP Holding II ApS
AES EDC Funding II, LLC
AES EDC Holding, LLC
AES GEI US Finance, Inc.
AES Global Power Holdings BV
AES International Holdings Ltd.
AES Isthmus Energy, S.A.
AES LNG Holding II, Ltd.
AES Medway Electric Ltd.
AES Nigeria Holdings Ltd.
AES Oasis Holdco (Cayman) Ltd.
AES Oman Holdings Ltd.
AES Panama Holding Ltd.
AES Platense Investments Uruguay S.C.A.
AES Qatar Holdings Ltd.
AES Shannon Holdings BV
AES Songas Holdings Ltd.
AES Summit Generation Ltd.
AES Tisza Holdings BV
AES Transgas I, Ltd.
AES Transgas II, Ltd.
AES UK Holdings Limited
AES UK Power Holdings Ltd.
AES Venezuela Finance Ltd.
AES VFL Holdings, L.L.C.
Global Energy Investment CV
Global Energy Holdings CV
La Plata II, Ltd.
La Plata III, Ltd.
Siram Investments BV
 
 
 

--------------------------------------------------------------------------------

 
 
Schedule VI - Existing Debt
 

   
Amount
 
Sr. Secured First Priority Notes due 2005
    155,718,000  
Sr. Secured Second Priority Notes due 2013
    1,200,000,000  
Sr. Secured Second Priority Notes due 2015
    600,000,000  
Senior Notes due June 2008
    223,262,000  
Senior Notes due June 2009
    310,097,040  
Senior Notes due June 2009
    159,746,960  
Senior Notes due September 2010
    422,665,000  
Senior Notes due January 2011
    313,186,000  
Senior Notes due February 2011 (£)*
    160,809,856  
Senior Notes due March 2014
    500,000,000  
Senior Subordinated Notes due August 2007
    169,619,000  
Senior Subordinated Notes due November 2007
    218,949,000  
Senior Subordinated Notes due November 2029
    115,258,000  
Junior Convertible Debentures due August 2005
    142,134,000  
Guarantees of Debt
    155,503,000  
Letters of Credit outside Revolving Credit Facility
    18,750,000  
Surety Bonds
    3,682,870  
Total Debt
    4,869,380,726  



 
* Exchange Rate of 1.7995 on March 9, 2003
 
 
 

--------------------------------------------------------------------------------

 
 
SCHEDULE VII to the
Fifth Amended and Restated
Credit and Reimbursement Agreement
 
REVOLVING FRONTING BANKS
 
Citicorp USA, Inc.
 
Bank of America, N.A.
 
Union Bank, N.A.
 
Credit Agrícole Corporate and Investment Bank
 
Credit Suisse AG, Cayman Islands Branch
 
 
 
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-1 to the
Sixth Amended and Restated Credit
and Reimbursement Agreement




FORM OF REVOLVING CREDIT LOAN NOTE


New York, New York
______________, 20__



 
For value received, The AES Corporation, a Delaware corporation (the
“Borrower”), promises to pay to  ___________ (the “Bank”) or its registered
assigns, for the account of its Applicable Lending Office (as defined in the
Credit and Reimbursement Agreement referred to below), the unpaid principal
amount of each Revolving Credit Loan (as defined in the Credit and Reimbursement
Agreement referred to below) made by the Bank to the Borrower pursuant to the
Credit and Reimbursement Agreement referred to below on the dates and in the
amounts specified in the Credit and Reimbursement Agreement.  The Borrower
promises to pay interest on the unpaid principal amount of each such Loan on the
dates and at the rate or rates provided for in the Credit and Reimbursement
Agreement.  All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other same day funds at the place of
payment specified in the Credit and Reimbursement Agreement.
 
All Revolving Credit Loans made by the Bank, the respective types thereof and
all repayments of the principal thereof shall be recorded by the Bank and, if
the Bank so elects in connection with any transfer or enforcement hereof,
appropriate notations to evidence the foregoing information with respect to each
such Loan then outstanding may be endorsed by the Bank on the schedule attached
hereto, or on a continuation of such schedule attached to and made a part
hereof; provided that the failure of the Bank to make (or any error in making)
any such recordation or endorsement shall not affect the obligations of the
Borrower hereunder or under the Credit and Reimbursement Agreement.
 
This Revolving Credit Loan Note is one of the Notes referred to in the Sixth
Amended and Restated Credit and Reimbursement Agreement dated as of July 26,
2013 (as amended, amended and restated, supplemented or otherwise modified from
time to time, the “Credit and Reimbursement Agreement”) among the Borrower, the
Bank and certain other banks party thereto, Citibank, N.A., as the Agent for the
Bank Parties, Citibank, N.A. as the Collateral Agent for the Bank Parties and
the other arrangers and agents party thereto.  Terms defined in the Credit and
Reimbursement Agreement and not otherwise defined herein are used herein with
the same meanings.  Reference is made to the Credit and Reimbursement Agreement
for provisions for the guarantee hereof in certain circumstances, the prepayment
hereof and the acceleration of the maturity hereof.
 
Revolving Credit Loan Note
 
 

--------------------------------------------------------------------------------

 
 
This Revolving Credit Loan Note is assignable to one or more Persons as provided
in the Credit and Reimbursement Agreement and the Borrower agrees to issue from
time to time replacement Notes in the form hereof to facilitate such
assignments.
 
The Obligations of the Borrower under this Revolving Credit Loan Note and the
other Financing Documents, and the Obligations of the other Loan Parties under
the Financing Documents, are secured by the Creditor Group Collateral as
provided in the Financing Documents.
 
This Revolving Credit Loan Note shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
 
THE AES CORPORATION
          By:       Name:       Title:    

 
Revolving Credit Loan Note
 
 

--------------------------------------------------------------------------------

 
 
LOANS AND PAYMENTS OF PRINCIPAL
 
Date
Amount of
 Loan
 
 
 
Type of Loan
Amount of
Principal
Repaid
Notation
Made By
                                                                               
                                                                               
                             

 
Revolving Credit Loan Note
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT A-2 to the
Sixth Amended and Restated Credit
and Reimbursement Agreement




FORM OF TERM LOAN NOTE


 
New York, New York
______________, 20__



 
For value received, The AES Corporation, a Delaware corporation (the
“Borrower”), promises to pay to  ________________________ (the “Bank”) or its
registered assigns, for the account of its Applicable Lending Office (as defined
in the Credit and Reimbursement Agreement referred to below), the unpaid
principal amount of the Term Loan (as defined in the Credit and Reimbursement
Agreement referred to below) made by the Bank to the Borrower pursuant to the
Credit and Reimbursement Agreement referred to below on the dates and in the
amounts specified in the Credit and Reimbursement Agreement.  The Borrower
promises to pay interest on the unpaid principal amount of the Term Loan on the
dates and at the rate or rates provided for in the Credit and Reimbursement
Agreement.  All such payments of principal and interest shall be made in lawful
money of the United States in Federal or other same day funds at the place of
payment specified in the Credit and Reimbursement Agreement.
 
This Term Loan Note is one of the Notes referred to in the Sixth Amended and
Restated Credit and Reimbursement Agreement dated as of July 26, 2013 (as
amended, amended and restated, supplemented or otherwise modified from time to
time, the “Credit and Reimbursement Agreement”) among the Borrower, the Bank and
certain other banks party thereto, Citibank, N.A., as the Agent for the Bank
Parties, Citibank, N.A., as the Collateral Agent for the Bank Parties and the
other arrangers and agents party thereto.  Terms defined in the Credit and
Reimbursement Agreement and not otherwise defined herein are used herein with
the same meanings.  Reference is made to the Credit and Reimbursement Agreement
for provisions for the guarantee hereof in certain circumstances, the prepayment
hereof and the acceleration of the maturity hereof.
 
This Term Loan Note is assignable to one or more Persons as provided in the
Credit and Reimbursement Agreement and the Borrower agrees to issue from time to
time replacement Notes in the form hereof to facilitate such assignments.
 
The Obligations of the Borrower under this Term Loan Note and the other
Financing Documents, and the Obligations of the other Loan Parties under the
Financing Documents, are secured by the Creditor Group Collateral as provided in
the Financing Documents.
 
Term Loan Note
 
 

--------------------------------------------------------------------------------

 
 
This Term Loan Note shall be governed by, and construed in accordance with, the
laws of the State of New York.
 
THE AES CORPORATION
          By:       Name:       Title:    

 
Term Loan Note
 
 

--------------------------------------------------------------------------------

 
 
LOANS AND PAYMENTS OF PRINCIPAL
 
Date
Amount of
 Loan
 
 
 
Type of Loan
Amount of
Principal
Repaid
Notation
Made By
                                                                               
                                                                               
                             

 
Term Loan Note
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-1 to the
Sixth Amended and Restated Credit
and Reimbursement Agreement




FORM OF REVOLVING CREDIT LOAN FACILITY ASSIGNMENT AND
ASSUMPTION AGREEMENT




AGREEMENT dated as of __________ __, 20__ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), each Revolving Fronting Bank and, as required
pursuant to the terms of the Credit Agreement (as defined below), THE AES
CORPORATION (the “Borrower”), and CITIBANK, N.A., as Administrative Agent (the
“Agent”).

 
 
W I T N E S S E T H
 
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Sixth Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of July 26, 2013 among the Borrower, the
Banks party thereto, the Agent, Citibank, N.A., as Collateral Agent and the
other arrangers and agents party thereto; and
 
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under the Credit and Reimbursement Agreement in respect of a
portion of its Revolving Credit Loan Commitment thereunder in an amount equal to
$___________ (the “Assigned Amount”), together with a corresponding portion of
its outstanding Revolving Credit Loans and participating interests in
outstanding Revolving Letter of Credit Liabilities, and the Assignee proposes to
accept assignment of such rights and assume the corresponding obligations from
the Assignor on such terms;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
1.  Definitions.  All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit and Reimbursement Agreement.
 
2.  Assignment.  The Assignor hereby assigns and sells to the Assignee all or a
proportionate part of all of the rights of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, in each case in an amount not less than $1,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Agent) (except in the
case of an assignment which will result in a group of Banks which are managed by
the Assignor holding a Revolving Credit Loan Commitment of not less than
$1,000,000), and the Assignee hereby accepts such assignment from the Assignor
and assumes all of the obligations of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, including the
 
Revolving Credit Loan Facility Assignment and Assumption Agreement
 
 

--------------------------------------------------------------------------------

 
 
purchase from the Assignor of the corresponding portion of the principal amount
of the Revolving Credit Loans made by the Assignor outstanding at the date
hereof and the corresponding portion of participating interests purchased by the
Assignor in Revolving Letter of Credit Liabilities outstanding on the date
hereof.  Upon the execution and delivery hereof by the Assignor, the Assignee,
each Revolving Fronting Bank and, as required pursuant to the terms of the
Credit and Reimbursement Agreement, the Borrower and the Agent, and the payment
of the amounts specified in Section 3 hereof required to be paid on the date
hereof, (i) the Assignee shall, as of the date hereof, succeed to the rights and
be obligated to perform the obligations of a Bank Party under the Credit and
Reimbursement Agreement with a Revolving Credit Loan Commitment in an amount
equal to the Assigned Amount and (ii) the Revolving Credit Loan Commitment of
the Assignor shall, as of the date hereof, be reduced by a like amount and the
Assignor shall be released from its obligations under the Credit and
Reimbursement Agreement to the extent such obligations have been assumed by the
Assignee.


3.  Payments.  As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof in
lawful money of the United States of America the amount heretofore agreed
between them.1  It is understood that commitment fees and/or letter of credit
commissions accrued to the date hereof are for the account of the Assignor, and
each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit and Reimbursement Agreement which is for the account of
the other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
 
4.  Consent of the Revolving Fronting Banks, the Borrower and the Agent.  This
Agreement is conditioned upon the consent of each Revolving Fronting Bank and,
as required pursuant to the terms of the Credit and Reimbursement Agreement, the
Borrower and the Agent.  The execution of this Agreement by each Revolving
Fronting Bank and, as required pursuant to the terms of the Credit and
Reimbursement Agreement, the Borrower and the Agent is evidence of this consent.
 
5.  Non-Reliance on Assignor.  The Assignor makes no representation or warranty
in connection with, and shall have no responsibility with respect to, the
solvency, financial condition, or statements of any Obligor, or the validity and
enforceability of the Obligations of any Obligor in respect of the Credit and
Reimbursement Agreement or any other Financing Document.  The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
any other Bank Party, any Revolving Credit Loan Bank or the Agent, and based on
such documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement and will continue to be
responsible for making its own independent appraisal of the business, affairs
and financial condition of the Borrower.
 
6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 

--------------------------------------------------------------------------------

1
Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee.  It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 
Revolving Credit Loan Facility Assignment and Assumption Agreement
 
 

--------------------------------------------------------------------------------

 
 
7.  Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
Revolving Credit Loan Facility Assignment and Assumption Agreement
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.
 
 
[ASSIGNOR]
          By:       Title:    

 
 
[ASSIGNEE]
          By:       Title:    

 
 
[EACH REVOLVING FRONTING BANK]
          By:       Title:    

 
 
[CITIBANK, N.A., as Agent
          By:       Title:]2    

 
[THE AES CORPORATION, as Borrower
          By:       Title:]2    

 
 

--------------------------------------------------------------------------------

2 As required pursuant to the terms of the Credit Agreement.
 
Revolving Credit Loan Facility Assignment and Assumption Agreement
 
 

--------------------------------------------------------------------------------

 
 
EXHIBIT C-2 to the
Sixth Amended and Restated Credit
and Reimbursement Agreement




FORM OF TERM LOAN FACILITY ASSIGNMENT AND ASSUMPTION AGREEMENT




AGREEMENT dated as of __________ __, 20__ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”) and CITIBANK, N.A., as Administrative Agent (the
“Agent”).
 


 
W I T N E S S E T H
 
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Sixth Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of July 26, 2013 among The AES
Corporation (the “Borrower”), the Banks party thereto, the Agent, Citibank,
N.A., as Collateral Agent and the other arrangers and agents party thereto; and
 
WHEREAS, the Assignor proposes to assign to the Assignee all of the rights of
the Assignor under Credit and Reimbursement Agreement in respect of all or a
portion of its outstanding Term Loan in an amount equal to $____________ (the
“Assigned Amount”) and the Assignee proposes to accept assignment of such rights
and assume the corresponding obligations from the Assignor on such terms;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
8.  Definitions.  All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit and Reimbursement Agreement.
 
9.  Assignment.  The Assignor hereby assigns and sells to the Assignee all or a
proportionate part of all of the rights of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, in each case in an amount not less than $1,000,000 (or such
lesser amount as may be agreed to by the Borrower and the Agent) (except in the
case of an assignment which will result in a group of Banks which are managed by
the Assignor holding a Term Loan Commitment of not less than $1,000,000), and
the Assignee hereby accepts such assignment from the Assignor and assumes all of
the obligations of the Assignor under the Credit and Reimbursement Agreement and
the other Financing Documents to the extent of the Assigned Amount, including
the purchase from the Assignor of the corresponding portion of the Term
Loan.  Upon the execution and delivery hereof by the Assignor, the Assignee and
the Agent, and the payment of the amounts specified in Section 3 hereof required
to be paid on the date hereof, (i) the Assignee shall, as of the date
 
Term Loan Facility Assignment and Assumption Agreement
 
 

--------------------------------------------------------------------------------

 
 
hereof, succeed to the rights and be obligated to perform the obligations of a
Bank Party under the Credit and Reimbursement Agreement with a Term Loan in an
amount equal to the Assigned Amount, and (ii) the Assignor shall be released
from its obligations under the Credit and Reimbursement Agreement to the extent
such obligations have been assumed by the Assignee.


10.  Payments.  As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof in
lawful money of the United States of America the amount heretofore agreed
between them.1  It is understood that commitment fees accrued to the date hereof
are for the account of the Assignor, and each of the Assignor and the Assignee
hereby agrees that if it receives any amount under the Credit and Reimbursement
Agreement which is for the account of the other party hereto, it shall receive
the same for the account of such other party to the extent of such other party’s
interest therein and shall promptly pay the same to such other party.
 
11.  Consent of the Agent.  This Agreement is conditioned upon the consent of
the Agent.  The execution of this Agreement by the Agent is evidence of this
consent.
 
12.  Non-Reliance on Assignor.  The Assignor makes no representation or warranty
in connection with, and shall have no responsibility with respect to, the
solvency, financial condition, or statements of any Obligor, or the validity and
enforceability of the Obligations of any Obligor in respect of the Credit and
Reimbursement Agreement or any other Financing Document.  The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
any other Bank Party and the Agent, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Borrower.
 
13.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
14.  Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]
 



--------------------------------------------------------------------------------

1
Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee.  It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 
Term Loan Facility Assignment and Assumption Agreement
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.
 
[ASSIGNOR]
          By:       Title:    

 
 
[ASSIGNEE]
          By:       Title:    

 
 
[CITIBANK, N.A., as Agent
          By:       Title:    

 
Term Loan Facility Assignment and Assumption Agreement
 
 

--------------------------------------------------------------------------------

 
 



EXHIBIT C-3 to the
Sixth Amended and Restated Credit
and Reimbursement Agreement




FORM OF THIRD PARTY FRONTING BANK ASSIGNMENT
 AND ASSUMPTION AGREEMENT




AGREEMENT dated as of __________ __, 20__ among [ASSIGNOR] (the “Assignor”),
[ASSIGNEE] (the “Assignee”), THE AES CORPORATION (the “Borrower”) and CITIBANK,
N.A., as Administrative Agent (the “Agent”).
 
 
W I T N E S S E T H
 
WHEREAS, this Assignment and Assumption Agreement (the “Agreement”) relates to
the Sixth Amended and Restated Credit and Reimbursement Agreement (the “Credit
and Reimbursement Agreement”) dated as of July 26, 2013 among The AES
Corporation (the “Borrower”), the Banks party thereto, the Agent, Citibank,
N.A., as Collateral Agent and the other arrangers and agents party thereto; and
 
WHEREAS, the Assignor proposes to assign to the Assignee all (and not less than
all) of the rights and obligations of the Assignor under the Credit and
Reimbursement Agreement (the “Assigned Amount”) and the Assignee proposes to
accept assignment of such rights and assume the corresponding obligations from
the Assignor on such terms;
 
NOW, THEREFORE, in consideration of the foregoing and the mutual agreements
contained herein, the parties hereto agree as follows:
 
1.  Definitions.  All capitalized terms not otherwise defined herein shall have
the respective meanings set forth in the Credit and Reimbursement Agreement.
 
2. Assignment.  The Assignor hereby assigns and sells to the Assignee all but
not less than all of the rights of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount, and the Assignee hereby accepts such assignment from the
Assignor and assumes all of the obligations of the Assignor under the Credit and
Reimbursement Agreement and the other Financing Documents to the extent of the
Assigned Amount.  Upon the execution and delivery hereof by the Assignor, the
Assignee, the Borrower  and the Agent, and the payment of the amounts specified
in Section 3 hereof required to be paid on the date hereof, (i) the Assignee
shall, as of the date hereof, succeed to the rights and be obligated to perform
the obligations of a Revolving Fronting Bank under the Credit and Reimbursement
Agreement with Revolving Letter of Credit Liabilities in an amount equal to the
Assigned Amount and (ii) Revolving Letter of Credit Liabilities of the Assignor
shall, as of the date hereof, be reduced by a like amount and the Assignor shall
be
 
Third Party Fronting Bank Assignment and Assumption Agreement
 
 

--------------------------------------------------------------------------------

 
 
released from its obligations under the Credit and Reimbursement Agreement to
the extent such obligations have been assumed by the Assignee.
 
3.  Payments.  As consideration for the assignment and sale contemplated in
Section 2 hereof, the Assignee shall pay to the Assignor on the date hereof in
lawful money of the United States of America the amount heretofore agreed
between them.1  It is understood that commitment fees and/or letter of credit
commissions accrued to the date hereof are for the account of the Assignor, and
each of the Assignor and the Assignee hereby agrees that if it receives any
amount under the Credit and Reimbursement Agreement which is for the account of
the other party hereto, it shall receive the same for the account of such other
party to the extent of such other party’s interest therein and shall promptly
pay the same to such other party.
 
4.  Consent of the Borrower and the Agent.  This Agreement is conditioned upon
the consent of the Borrower and the Agent.  The execution of this Agreement by
the Borrower and the Agent is evidence of this consent.
 
5.  Non-Reliance on Assignor.  The Assignor makes no representation or warranty
in connection with, and shall have no responsibility with respect to, the
solvency, financial condition, or statements of any Obligor, or the validity and
enforceability of the Obligations of any Obligor in respect of the Credit and
Reimbursement Agreement or any other Financing Document.  The Assignee
acknowledges that it has, independently and without reliance on the Assignor,
any other Bank Party or the Agent, and based on such documents and information
as it has deemed appropriate, made its own credit analysis and decision to enter
into this Agreement and will continue to be responsible for making its own
independent appraisal of the business, affairs and financial condition of the
Borrower.
 
6.  Governing Law.  This Agreement shall be governed by and construed in
accordance with the laws of the State of New York.
 
7.  Counterparts.  This Agreement may be signed in any number of counterparts,
each of which shall be an original, with the same effect as if the signatures
thereto and hereto were upon the same instrument.
 
[SIGNATURE PAGES IMMEDIATELY FOLLOW]
 



--------------------------------------------------------------------------------

1
Amount should combine principal together with accrued interest and breakage
compensation, if any, to be paid by the Assignee, net of any portion of any
upfront fee to be paid by the Assignor to the Assignee.  It may be preferable in
an appropriate case to specify these amounts generically or by formula rather
than as a fixed sum.

 
Third Party Fronting Bank Assignment and Assumption Agreement
 
 

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties have caused this Assignment and Assumption
Agreement to be executed and delivered by their duly authorized officers as of
the date first above written.
 
[ASSIGNOR]
          By:       Title:    

 
 
[ASSIGNEE]
          By:       Title:    

 
 
THE AES CORPORATION, as Borrower
          By:       Title:    

 
 
[CITIBANK, N.A., as Agent
          By:       Title:    

 
Third Party Fronting Bank Assignment and Assumption Agreement
 
 

--------------------------------------------------------------------------------

 


EXHIBIT D to the
Sixth Amended and Restated
Credit and Reimbursement Agreement


 
FORM OF REVOLVING FRONTING BANK AGREEMENT
 
_________ __, 20__
Citibank, N.A., as Agent
388 Greenwich Street, 21st Floor
New York, New York 10013


Attention:  [Stuart Glen]
 
Ladies and Gentlemen:
 
Reference is hereby made to the Sixth Amended and Restated Credit and
Reimbursement Agreement dated as of July 26, 2013 (as amended, amended and
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) among The AES Corporation, a Delaware corporation (the “Borrower”),
the Banks party thereto, Citibank, N.A., as Collateral Agent, Citibank, N.A., as
Agent and the other arrangers and agents party thereto.  The capitalized terms
defined in the Credit Agreement and not otherwise defined herein are used herein
as therein defined.


Section 1. Obligations Under the Credit Agreement.  The undersigned hereby
agrees, as of the date first above written, to be bound as a Revolving Fronting
Bank by all of the terms and conditions of the Credit Agreement to the same
extent as each of the other Revolving Fronting Banks thereunder and agrees to
issue letters of credit in an aggregate Available Amount not to exceed
$[________] at any time outstanding pursuant to and in accordance with Section
2.03 of the Credit Agreement.  The undersigned further agrees, as of the date
first above written, that each reference in the Credit Agreement to a “Revolving
Fronting Bank” shall also mean and be a reference to the undersigned, and each
reference in any other Financing Document to a “Bank Party” shall also mean and
be a reference to the undersigned in its capacity as Revolving Fronting Bank.
 
Section 2. Representations and Warranties.  The undersigned hereby represents
and warrants that it (i) is a Revolving Credit Loan Bank under the Credit
Agreement or (ii) meets the definition of a “Third Party Fronting Bank”, as
defined in the Credit Agreement.
 
Section 3. Delivery by Telecopier.  Delivery of an executed counterpart of a
signature page to this Revolving Fronting Bank Agreement by facsimile or other
electronic transmission shall be effective as delivery of an original executed
counterpart of this Revolving Fronting Bank Agreement.
 
Section 4.  Non-Reliance.  The undersigned acknowledges that it has,
independently and without reliance on any Revolving Fronting Bank, any other
Bank Party and
 
Revolving Fronting Bank Agreement
 
 

--------------------------------------------------------------------------------

 
2
 
 
the Agent, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this
Agreement and will continue to be responsible for making its own independent
appraisal of the business, affairs and financial condition of the Borrower.
 
Section 5. Governing Law; Jurisdiction; Waiver of Jury Trial, Etc.  This
Revolving Fronting Bank Agreement shall be governed by, and construed in
accordance with, the laws of the State of New York.
 
 
Very truly yours,




[NAME OF REVOLVING FRONTING BANK]
              By:       Name:       Title:    

 
 
Acknowledged on the date hereof by:


CITIBANK, N.A., as Agent
              By:       Name:       Title:    

 
 


Revolving Fronting Bank Agreement
 

--------------------------------------------------------------------------------